Exhibit 99.1 Press release WiLAN to Present at IP Business Congress Korea OTTAWA, Canada – April 8, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced the Company will present at IP Business Congress Korea being held at JW Marriott Seoul Hotel in Seoul. The presentation will take place on Friday, April 15, 2016 at 3:50pm Korea Time. Presenting from management will be Michael Vladescu, Chief Operating Officer. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com. All trademarks and brands mentioned in this release are the property of their respective owners. - ## - For media and investor inquiries, please contact: Dave Mason Investor Relations LodeRock Advisors Inc.
